Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments with respect to the limitations regarding the fan switch have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the applicant’s argument that Wiker is a conveyor style oven while Pingleton is a cabinet style oven, the examiner points out that Wiker is relied upon for teaching fan speed control and is analogous art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pingleton (US 4730100 A), hereinafter Pingleton, in view of Hernandez Burgos (US 6615819 B1), hereinafter Hernandez Burgos, and further in view of Wiker (US 20070012307 A1), hereinafter Wiker.

Regarding claim 1, Pingleton discloses a convection cooking oven, comprising: 
a cooking cavity for receiving food product to be cooked (“a food holding oven 48 is located within the cabinet 18” column 4, line 29); 
a door movable between an open condition and a closed condition relative to the cooking cavity (“While only a single door is required for access, an upper front door 12 and a lower front door 14 are juxtaposed opposite a rear door 16 in the present embodiment” column 3, line 65); 
a heater for heating air (“A heating element 72 within the air heating chamber” column 4, line 60); 
a fan system for moving heated air within the cooking cavity (“a blower 66 operated by an electric motor 68” column 4, line 54), the fan system operable in a first mode for moving air at a first rate or in a second mode for moving air at a second rate, wherein the first rate is higher than the second rate (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49); 
a user interface including an on/off switch for manually selecting one of the first mode or the second mode for operation of the fan system, wherein a fan high setting corresponds to the first mode and a fan low setting corresponds to the second mode (“the control panel includes an on-off switch 96” column 5, line 45. The on-off switch is a selection of the first mode); and 
a fan system override control for selectively overriding the fan high setting, the fan system override control configured such that, when the first mode is manually selected, the fan system is automatically switched to operate in the second mode based upon occurrence of a first predefined oven condition (“When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased. It is important that the blower not be completely turned off when the selected temperature is reached. With the blower operating at low speed, a small amount of air will be circulated within the system, allowing the thermostat 90 to obtain an accurate reading of the temperature of the air within the food holding oven” column 5, line 60); and 
wherein the temperature condition is an actual temperature of the cooking cavity (“The temperature of the air within the food holding oven is monitored by a thermostat 90. Placement of the thermostat within the air heating chamber 62 in the path of the air forced from the oven is important so that an accurate reading of the temperature within the oven can be taken” column 5, line 30).

    PNG
    media_image1.png
    657
    397
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    401
    491
    media_image2.png
    Greyscale

Pingleton does not disclose: 
a control input for manually selecting one of the first mode or the second mode for operation of the fan system, wherein the control input is a fan switch movable between the fan high setting and the fan low setting; or 
wherein the temperature condition is an actual temperature remaining within a predefined range of a temperature set point for at least a set time period.

However, Hernandez Burgos teaches a control input for manually selecting one of the first mode or the second mode for operation of the fan system, wherein the control input is a fan switch movable between the fan high setting and the fan low setting (“The switch 82 may be located on the control panel or backsplash 83 of the range, or at any other location convenient for the user of the range 10. In one embodiment, the switch has a first position for baking wherein the fan is operated at a first speed correlating to a free motor speed of approximately 1,000 rpm, and a second position for roasting wherein the fan is operated at a second speed faster than the first speed and correlating to a free motor speed of approximately 1,350 rpm. The applicants have found that the performance of a convection oven may be improved by operating the fan 32 at a plurality of speeds while providing heat via the lower heating element 28. In the embodiment of a two-speed fan 32, a first slower fan speed is provided in order to provide some air circulation within the cooking chamber 16 in order to improve the temperature distribution within the cooking chamber 16, however, the fan speed is maintained sufficiently low so as not to adversely affect the baking characteristics of the oven when it is used to cook pastries, cookies, etc. A second faster fan speed is also provided in order to further improve the roasting performance of the oven when it is used to cook meats. The operator of the oven maybe provided with instructions for selecting from among the plurality of available speeds depending upon the food to be cooked in the oven 14” column 4, line 45).

In view of the teachings of Hernandez Burgos, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a control input for manually selecting one of the first mode or the second mode for operation of the fan system, wherein the control input is a fan switch movable between the fan high setting and the fan low setting in the convection cooking oven disclosed by Pingleton because Hernandez Burgos states that a lower speed may be desirable when baking cookies, pastries, etc. Therefore, including the ability to manually select a lower speed fan will expand the usefulness of the oven.

Pingleton, as modified by Hernandez Burgos, does not disclose wherein the temperature condition is an actual temperature remaining within a predefined range of a temperature set point for at least a set time period.

However, Wiker teaches wherein the temperature condition is a temperature remaining within a predefined range of a temperature set point for at least a set time period (“In some embodiments, the oven 20 can include one or more temperature sensors 93, 95 (e.g., thermocouples) coupled to the controller 42 and positioned to detect the BTU output of either or both burners 60, 62. Using such an arrangement of elements, a speed change of the fans 72, 74 can be delayed for a desired period of time in order to prevent undue cycling of the fans 72, 74 as temperatures rise and fall within the tunnel 24 and as the BTU output of the burners 60, 62 rise and fall. In this regard, as the BTU output detected by either or both temperature sensors 93, 95 decreases below a threshold level, power to either or both fans 72, 74 can remain unchanged for a set period of time, after which time power to the fans 72, 74 can be reduced to a standby speed of the fans 72, 74” paragraph [0079]).

In view of Wiker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the temperature condition is a temperature remaining within a predefined range of a temperature set point for at least a set time period in the convection cooking oven disclosed by Pingleton because Wiker states that the delay prevents undue cycling of the fans. Therefore, including the delay will extend the life of the fan of Pingleton.

Regarding claim 8, Pingleton, as modified by Hernandez Burgos and Wiker, discloses the convection cooking oven of claim 1, wherein the first mode establishes a first effective fan motor operating speed and the second mode establishes a second effective fan motor operating speed, the first effective fan motor operating speed being faster than the second effective fan motor operating speed (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 11, Pingleton, as modified by Hernandez Burgos and Wiker, discloses the convection cooking oven of claim 1, wherein the fan system override control is further configured such that, when the fan system is operating in the second mode as a result of the fan override control, the fan system override control will automatically switch the fan system back to the first mode based upon occurrence of a second predefined oven condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 12, Pingleton, as modified by Hernandez Burgos and Wiker, discloses the convection cooking oven of claim 11, wherein the second predefined oven condition comprises the absence of the first predefined oven condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pingleton, in view of Hernandez Burgos, in view of Wiker, and further in view of Johnson (US 20160116171 A1), hereinafter Johnson.

Regarding claim 9, Pingleton, as modified by Hernandez Burgos and Wiker, discloses the convection cooking oven of claim 8. 

Pingleton, as modified by Hernandez Burgos and Wiker, does not disclose wherein at least the second effective fan motor operating speed is achieved by pulsed operation of a fan motor associated with a fan of the fan system.

However, Johnson teaches wherein at least the second effective fan motor operating speed is achieved by pulsed operation of a fan motor associated with a fan of the fan system (“method 300 includes step 304 of establishing a normal convection airflow. In some embodiments, such as where convection fan 138 is a variable speed fan, controller 140 may establish a normal convection airflow by operating fan 138 at a set speed, e.g., 50 percent speed, that is stored and/or recognized as the normal convection airflow setting. In other embodiments, such as where convection fan 138 is a single speed fan, controller 140 may establish a normal convection airflow by operating fan 138 in a set duty cycle, e.g., alternating fan 138 between an on state lasting 30 seconds and an off state lasting 30 seconds, that is stored and/or recognized as the normal convection airflow setting” paragraph [0032]).

Pingleton does not disclose wherein at least the second effective fan motor operating speed is achieved by pulsed operation of a fan motor associated with a fan of the fan system. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for operating a fan at a reduced flow rate. In this regard, it is noted that Castillo teaches a duty cycle or pulsed flow to establish a reduced speed. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Pingleton with a fan duty cycle since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pingleton, in view of Hernandez Burgos, in view of Wiker, and in view of Nelson (US 20050006085 A1), hereinafter Nelson.

Regarding claim 10, Pingleton, as modified by Hernandez Burgos and Wiker, discloses the convection cooking oven of claim 1. 

Pingleton, as modified by Hernandez Burgos and Wiker, does not disclose wherein the fan system comprises both a first fan and a second fan, in the first mode both the first fan and the second fan run, and in the second mode the first fan runs and the second fan does not run.

However, Nelson teaches wherein the fan system comprises both a first fan and a second fan, in the first mode both the first fan and the second fan run, and in the second mode the first fan runs and the second fan does not run (“The process comprises causing at least one of the first fan and the second fan to operate at a first speed during a first stage; and causing at least one of the first and second fans to reduce speed during an intermediary stage” paragraph [0020] and “During this stage, at least one operating fan reduces its speed relative to another operating fan. In the example described above, for instance, the first fan completely shuts off during this intermediary stage while the second fan continues to operate” paragraph [0048]).

In view of Nelson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan system comprises both a first fan and a second fan, in the first mode both the first fan and the second fan run, and in the second mode the first fan runs and the second fan does not run in the convection oven disclosed by Pingleton because Nelson states “Some fans can only be slowed down to 1/2 speed. Unfortunately, the nominal noise at full speed is so high that even when the speed is reduced to 1/2 or 1/3 full speed, the resulting acoustic noise is still too high for quiet environments.” Therefore, including two separate smaller fans will reduce noise.

Claims 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pingleton, in view of Wiker.

Regarding claim 13, Pingleton discloses a convection cooking oven, comprising: 
a cooking cavity for receiving food product to be cooked (“a food holding oven 48 is located within the cabinet 18” column 4, line 29); 
a door movable between an open condition and a closed condition relative to the cooking cavity (“While only a single door is required for access, an upper front door 12 and a lower front door 14 are juxtaposed opposite a rear door 16 in the present embodiment” column 3, line 65); 
a heater for generating heat (“A heating element 72 within the air heating chamber” column 4, line 60); 
a fan system for moving heated air within the cooking cavity (“a blower 66 operated by an electric motor 68” column 4, line 54), the fan system operable in both a first mode in which air is moved at a first rate, and a second mode in which either 
air is moved at a second rate, which is lower than the first rate (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49), or 
air is not moved by the fan system; 
a fan system override control configured such that, when the fan system is operating in the first mode, the fan system is automatically switched to operate in the second mode based upon occurrence of a temperature condition (“When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased. It is important that the blower not be completely turned off when the selected temperature is reached. With the blower operating at low speed, a small amount of air will be circulated within the system, allowing the thermostat 90 to obtain an accurate reading of the temperature of the air within the food holding oven” column 5, line 60); and 
wherein the temperature condition is an actual temperature of the cooking cavity (“The temperature of the air within the food holding oven is monitored by a thermostat 90. Placement of the thermostat within the air heating chamber 62 in the path of the air forced from the oven is important so that an accurate reading of the temperature within the oven can be taken” column 5, line 30).

Pingleton does not disclose wherein the temperature condition is an actual temperature remaining within a predefined range of a temperature set point for at least a set time period.

However, Wiker teaches wherein the temperature condition is a temperature of the cooking cavity remaining within a predefined range of a temperature set point for at least a set time period (“In some embodiments, the oven 20 can include one or more temperature sensors 93, 95 (e.g., thermocouples) coupled to the controller 42 and positioned to detect the BTU output of either or both burners 60, 62. Using such an arrangement of elements, a speed change of the fans 72, 74 can be delayed for a desired period of time in order to prevent undue cycling of the fans 72, 74 as temperatures rise and fall within the tunnel 24 and as the BTU output of the burners 60, 62 rise and fall. In this regard, as the BTU output detected by either or both temperature sensors 93, 95 decreases below a threshold level, power to either or both fans 72, 74 can remain unchanged for a set period of time, after which time power to the fans 72, 74 can be reduced to a standby speed of the fans 72, 74” paragraph [0079]).

In view of Wiker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the temperature condition is a temperature remaining within a predefined range of a temperature set point for at least a set time period in the convection cooking oven disclosed by Pingleton because Wiker states that the delay prevents undue cycling of the fans. Therefore, including the delay will extend the life of the fan of Pingleton.

Regarding claim 17, Pingleton, as modified by Wiker, discloses the convection cooking oven of claim 13, wherein the fan system override control is further configured such that, when the fan system is operating in the second mode, the fan override control will automatically switch the fan system back to the first mode based upon occurrence of a second predefined oven condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 18, Pingleton, as modified by Wiker, discloses the convection cooking oven of claim 17, wherein the second predefined oven condition comprises the absence of the first predefined oven condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinglton, in view of Hernandez Burgos.

Regarding claim 19, Pingleton discloses a convection cooking oven, comprising: 
a cooking cavity for receiving food product to be cooked (“a food holding oven 48 is located within the cabinet 18” column 4, line 29); 
a heating system including a heater (“A heating element 72 within the air heating chamber” column 4, line 60) and a fan for moving heated air within the cooking cavity (“a blower 66 operated by an electric motor 68” column 4, line 54), the fan operable in a first mode for moving air at a first rate or in a second mode for moving air at a second rate, wherein the first rate is higher than the second rate (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49); 
a user interface including an on/off switch for selecting one of the first mode or the second mode for operation of the fan system, wherein a fan high setting corresponds to the first mode and a fan low setting corresponds to the second mode (“the control panel includes an on-off switch 96” column 5, line 45. The on-off switch is a selection of the first mode); and 
a fan override control for selectively overriding the fan high setting, the fan override control configured such that, when the first mode is selected, the fan automatically switches to operate in the second mode based upon occurrence of a predefined oven condition (“When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased. It is important that the blower not be completely turned off when the selected temperature is reached. With the blower operating at low speed, a small amount of air will be circulated within the system, allowing the thermostat 90 to obtain an accurate reading of the temperature of the air within the food holding oven” column 5, line 60).

Pingleton does not disclose a control input for manually selecting one of the first mode or the second mode for operation of the fan system, wherein the control input is a fan switch movable between the fan high setting and the fan low setting.

However, Hernandez Burgos teaches a control input for manually selecting one of the first mode or the second mode for operation of the fan system, wherein the control input is a fan switch movable between the fan high setting and the fan low setting (“The switch 82 may be located on the control panel or backsplash 83 of the range, or at any other location convenient for the user of the range 10. In one embodiment, the switch has a first position for baking wherein the fan is operated at a first speed correlating to a free motor speed of approximately 1,000 rpm, and a second position for roasting wherein the fan is operated at a second speed faster than the first speed and correlating to a free motor speed of approximately 1,350 rpm. The applicants have found that the performance of a convection oven may be improved by operating the fan 32 at a plurality of speeds while providing heat via the lower heating element 28. In the embodiment of a two-speed fan 32, a first slower fan speed is provided in order to provide some air circulation within the cooking chamber 16 in order to improve the temperature distribution within the cooking chamber 16, however, the fan speed is maintained sufficiently low so as not to adversely affect the baking characteristics of the oven when it is used to cook pastries, cookies, etc. A second faster fan speed is also provided in order to further improve the roasting performance of the oven when it is used to cook meats. The operator of the oven maybe provided with instructions for selecting from among the plurality of available speeds depending upon the food to be cooked in the oven 14” column 4, line 45).

In view of the teachings of Hernandez Burgos, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a control input for manually selecting one of the first mode or the second mode for operation of the fan system, wherein the control input is a fan switch movable between the fan high setting and the fan low setting in the convection cooking oven disclosed by Pingleton because Hernandez Burgos states that a lower speed may be desirable when baking cookies, pastries, etc. Therefore, including the ability to manually select a lower speed fan will expand the usefulness of the oven.

Regarding claim 20, Pingleton, as modified by Hernandez Burgos, discloses the convection cooking oven of claim 19, wherein the predefined oven condition comprises a call for heat condition of the oven (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49. The call for heat condition is that the call for heat has ended).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ichikawa (JP 2001182940 A) “the control of the servo motor M based on the first set temperature difference ΔTa1 is set to the maximum rotational speed Nmax when the detected temperature difference ΔT1 exceeds the set temperature difference ΔTa1, and the detected temperature difference When ΔT1 becomes equal to or less than the first set temperature difference ΔTa1 set by inputting from the input operation panel 23, the rotation speed of the fan 4 is set to a rotation speed N1 lower than the maximum rotation speed Nmax, N1=Nmax/2” paragraph [0032]
Rollet (US 20180152998 A1) “a speed adjuster 1140 is provided and can be slid in the direction of arrow 1150 to increase fan speed, or in the opposite direction to reduce fan speed. The current setting 1160 is shown proximate to the speed adjuster 1140” paragraph [0078]
Morbidelli (EP 2282128 A1) “The temperature inside the cooking chamber 5 is detected by a temperature sensor 20 connected to the control unit 12. In the time interval t0-t1, the fan 9 is operated at a first speed v1. When it detects that the temperature in the cooking chamber is higher than Tref, the control unit turns off the resistors and operates the fan 9 at a speed v2 lower than v1. When afterwards the control unit detects that the temperature in the cooking chamber is lower than Tref (at time t2), the resistors are turned on again and the fan is operated again at the speed v1” paragraphs [0057]-[0060]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762               

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799